UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6158


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TANYA VALENCIA MACK,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:08-cr-00348-JKB-2)


Submitted: June 18, 2020                                          Decided: June 23, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tanya Valencia Mack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tanya Valencia Mack appeals the district court’s order denying her motion, filed

pursuant to the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, for a reduction

in her 240-month sentence. We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order. United States v. Mack, No. 1:08-cr-

00348-JKB-2 (D. Md. Jan. 17, 2020). We deny as moot Mack’s motion to expedite our

resolution of this appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2